 1
     MARGARET J. MCNAIR (SBN 125858)
 2   PRIYA BAHL-SEN (SBN 224032)
     HOPE4FAMILIES
 3   E-Mail: pbsen@h4fca.org
     4859 W. Slauson Ave., No. 515
 4   Los Angeles, California 90056
     Telephone: (323) 275-1161 Ext. 825
 5
     Facsimile: (323) 257-8084
 6
     Attorneys for DEFENDANTS,
 7   V.S., a minor, and Dulce Garcia
 8
                        UNITED STATES DISTRICT COURT
 9
10                     CENTRAL DISTRICT OF CALIFORNIA

11    GARVEY SCHOOL DISTRICT                    Case No. 2:19-cv-01248-CAS-JCx
                                            )
12                                          )
                        Plaintiff,          )   JUDGMENT ON DEFENDANTS
13                                              AND COUNTER-CLAIMANTS’
      vs.                                   )   MOTION FOR SUMMARY
14                                          )   JUDGMENT PURSUANT TO
      V.S., a minor, by his Mother DULCE )      FRCP 56
15
      GARCIA                                )
16                                          )   Judge: Honorable Christina A. Snyder
                         Defendants.        )
17                                              Hearing Date: November 18, 2019
                                            )
                                                Time: 10:00 a.m.
18                                          )   Dept.: 8D
      V.S., a minor, by his Mother DULCE
      GARCIA                                )
19
                                            )
20                       Counter-Claimants, )
                                            )
21    vs.                                   )
22                                          )
      GARVEY SCHOOL DISTRICT,               )
23
                        Counter-Defendant. )
24                                          )
25

26   ///
27
                                           1
28       [PROPOSED] JUDGMENT ON DEFENDANTS AND COUNTER-
       CLAIMANTS’ MOTION FOR SUMMARY JUDGMENT PURSUANT TO
                              FRCP 56
 1
           The Court, having considered Defendants’ Motion for Summary Judgment
 2
     pursuant to Federal Rule of Civil Procedure 56, as to Plaintiff Garvey School
 3
     District’s Complaint, including First Amended Complaint (“Motion”), hereby
 4
     grants the Motion. Judgment shall be entered for Defendants V.S., a minor, by his
 5
     mother Dulce Garcia, and against Plaintiff Garvey School District, with respect to
 6
     Plaintiff’s Complaint and First Amended Complaint.
 7

 8
     DATED: November 14, 2019
 9
10
                                                  __
11                                                Hon. Christina A. Snyder
                                                  United States District Court Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                              2
28      [PROPOSED] JUDGMENT ON DEFENDANTS AND COUNTER-
      CLAIMANTS’ MOTION FOR SUMMARY JUDGMENT PURSUANT TO
                             FRCP 56
